          Case 3:19-cv-07354-VC Document 13 Filed 05/15/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
LIABILITY LITIGATION
                                                  Master Docket Case No. 3:16-md-02741

                                                  Honorable Vince Chhabria

                                                  ORDER GRANTING MOTION TO
This document relates to:                         DISMISS WITHOUT PREJUDICE

Oberheim v. Monsanto, Co.,3:19-cv-07354-          Dkt. No.
VC




    Plaintiff’s Motion to Dismiss Without Prejudice is GRANTED.


    IT IS SO ORDERED.

    Date: May 15, 2020                       _________________________________
                                             Honorable Vince Chhabria
                                             United States District Court
